DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/24/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 10-13, 15, 17-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable by Alford et al. US 20140058292 A1 “Alford” and further in view of Hope Simpson et al. US 20190336108 A1 “Hope Simpson” and Hyde et al. US 20110028799 A1 “Hyde” and Puleo et al. US 20200054228 A1 “Puleo”.
In regard to claims 1, 17 and 24, Alford discloses “A system, comprising: an energy application device configured to deliver neuromodulating energy to a region of interest in a subject” (Claims 1 and 24) (“A system for planning and delivering a neuromodulation therapy as disclosed herein uses external focused ultrasound to deliver neuromodulation to a patient” [0006] and “In one embodiment, the system includes an external ultrasound transducer array comprising at least one ultrasound transducer and a control unit configured to control delivery of ultrasound waveforms for causing modulation of neural tissue in a patient […]” [0007]. Therefore, the system can deliver ultrasound waveforms that can be used for neuromodulation of a patient. 
Furthermore, Alford discloses “In one embodiment, system 10 includes an ultrasound transducer array 12 coupled to a body-attachable or wearable substrate 14, and a system control unit 11 that includes an ultrasound (US) control unit 16 that controls the delivery of ultrasound pulses by transducer array 12, a data collection unit 18 that receives data input relating to a neural response to focused ultrasound pulses, a data analysis unit 20 for analyzing collected data and accumulating data correlating a response to neuromodulation and ultrasound neuromodulation control parameters” [0023]. In this case, since the ultrasound transducer array 12 is controlled to deliver ultrasound pulses which can be analyzed by the data analysis unit 20 to correlate the response to neuromodulation and ultrasound neuromodulation control parameters, under broadest reasonable interpretation, the ultrasound transducer array constitutes an energy application device that is configured to deliver neuromodulating energy to a region of interest in a subject.);
“A method of delivery of neuromodulating energy, the method comprising:” (Claim 17) (“FIG. 4 is a flow chart 200 of a method for operating the diagnostic and therapy management system 10 according to one embodiment” [0064]. Therefore, the method of FIG. 4 can be used to deliver neuromodulating energy.);
“a memory configured to store data associated with current and prior treatments of the subject, […]” (Claims 1 and 24) (“Data analysis reporting unit may utilize patient-specific data accumulated by data collection unit and stored in memory 32 and/or aggregate outcomes to parameter and transducer selection storage in historical data sets in memory 32, which may include patient-specific data sets and/or empirical data sets acquired from a population of patients. For example, data analysis unit 20 may reference a historical data set relating to a population of patients having a common disease state or set of symptoms and/or common physiognomy which identifies efficacious settings or ranges of settings for the patient population” [0104]. Therefore, the system includes a memory (i.e. memory 32) which is configured to store data associated with current (i.e. data accumulated by data collection unit) and prior treatments (i.e. historical data sets) of the subject.).
 “a controller configured to: receive image data of an internal tissue of the subject; identify the region of interest within the image data, wherein the region of interest is a subregion of an organ” (Claim 1), “identifying a region of interest of a subject, the region of interest comprising a subregion of an organ” (Claim 17) and “a controller configured to: control the energy application device to acquire image data, the image data being representative of an internal tissue of the subject; identify the region of interest based on the image data […] wherein the region of interest is a subregion of an organ” (Claim 24) (“In some embodiments, acquiring data includes receiving reflections of ultrasound waveforms from the array. The ultrasound transducer array may be controlled to emit first ultrasound waveforms for causing neuromodulation and to emit second ultrasound waveforms and measure reflections received from the second waveforms. Measured reflections may be used to determine a functional response to neuromodulation or more imaging and identification of a target site” [0008] and “the control unit may control the ultrasound transducer array to deliver ultrasound waveforms for causing modulation of neural tissue in a patient at multiple neural sites and/or using multiple ultrasound control parameters, perform a comparative analysis of the data acquired for each of the neural sites and/or control parameters, and identify a target site for delivering the neuromodulation therapy” [0010]. The control unit in this case constitutes a controller. Since the measured reflections (i.e. images) can be used to identify the target site and the controller can control the ultrasound transducer array to deliver neuromodulation energy to multiple neural sites and identify a target site for delivering neuromodulation energy, under broadest reasonable interpretation, the controller (i.e. control unit) performs the steps of receiving image data of an internal tissue of the subject and identifying the region of interest within the image data. Furthermore, Alford discloses the “control unit 116 controls the waveform phase to select a therapy pathway for each of the individually emitting transducers 112a through 112n […] focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120 […] redirect the waveforms […] to focus the ultrasound energy at a different, second target site 124” [0047]. As shown in FIG. 2, the first and second target sites are located within the brain of the subject. Therefore, under broadest reasonable interpretation, the region of interest (i.e. the target site(s)) represent a subregion of an organ.);
“control application of the neuromodulating energy via the energy application device to the region of interest that is identified to deliver a dose of the neuromodulating energy to the region of interest” (Claim 1) and “control application of the neuromodulating energy via the energy application device to the identified region of interest to deliver a dose of the neuromodulating energy to treat the subject” (Claim 24) (“Control unit 16 may execute a programmed protocol that varies neuromodulation automatically throughout a data collection period. Additionally, or alternatively, control unit 16 may receive feedback from data collection unit 18 and/or data analysis unit 20 to automatically control adjustment of neuromodulation parameters. […] Data analysis unit 20 may analyze a structural image of a targeted neuromodulation site and provide feedback to control unit regarding focusing of the ultrasound waveforms, enabling the control unit 16 to adjust transducer selection and/or waveform phase, for example to move a focal position of emitted waveforms” [0032]. In this case, since the control unit (i.e. controller) can make adjustments to neuromodulation parameters based on the analysis of a structural image of the targeted neuromodulation site (i.e. the identified region of interest) under broadest reasonable interpretation, the controller (i.e. control unit 16) is capable of controlling the application of the neuromodulating energy via the energy application device (i.e. ultrasound transducer array 12) to the identified region of interest to deliver a dose of the neuromodulating energy thereto.);
“delivering energy to the region of interest using one or more control parameters, wherein the energy is a portion of a total energy of an individual dose to be delivered to the region of interest and wherein the energy is delivered using an energy application device” (Claim 17) (“Referring again to FIG. 4, at block 204, data collection unit 18 may acquire baseline data. Baseline data may include a two- or three-dimensional image of the patient’s anatomy, a functional imaging measurement, user input relating to patient symptoms, or other physiological measurements that will be used to assess neuromodulation effects. In one embodiment, collection of baseline data includes using the selected transducer combination to obtain an ultrasound image of the patient’s anatomy at a target site. As described above a transducer array may be used in a dual mode for both delivery of neuromodulation waveforms and for receiving waveform reflections, either of neuromodulation waveforms themselves and/or separately emitted imaging waveforms, for generating ultrasound image data. The ultrasound image data may be used for identifying the structures that the neuromodulation pulses must traverse to arrive at a target site, verifying focusing of waveforms at a target site, measuring a volume of tissue stimulated by the focused ultrasound waves, and measuring a functional response to neuromodulation at a target site” [0078]. In this case, to be able to acquire baseline data of the patient’s anatomy at a target site with a transducer array, under broadest reasonable interpretation, the transducer array had to have delivered energy to a region of interest of a subject using control parameters (i.e. the selected transducer combination). Additionally, Alford discloses “Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient's anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. Therefore, the ultrasound energy can be adjusted such that the ultrasound energy (i.e. the neuromodulating energy) is focused at the target site (i.e. region of interest). Furthermore, since the transducer array is a dual mode transducer that is capable of delivering neuromodulation waveforms and the ultrasound image data can be used to verify focusing of waveforms at the target site and measuring a functional response to neuromodulation at a target site, under broadest reasonable interpretation, the energy that is delivered to the region of interest can be a portion of a total energy of an individual dose to be delivered to the region of interest.);
“acquiring image data from the subject while delivering the energy and before the total energy of the individual dose is delivered, the image data being representative of an internal tissue comprising the region of interest” (Claim 17) (“At block 210, the selected transducer combination is enabled by control unit 16 to emit ultrasonic waveforms according to the initial pulse control parameters. In one embodiment the transducer array 12 is cycles between a neuromodulation emission mode and a reflection measurement mode” [0080] and “Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducers may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data” [0054]. In this case, since the transducer array can cycle between neuromodulation emission mode and reflection measurement mode and the imaging transducers can be controlled to operate simultaneously with the therapy delivery transducers, under broadest reasonable interpretation, the method can involve acquiring image data from the subject while delivering the energy and before the total energy of the individual dose is delivered. Furthermore, in regard to the image data being representative of an internal tissue comprising the region of interest, Alford discloses “The ultrasound image data may be used for identifying the structures that the neuromodulation pulses must traverse to arrive at a target site, verifying focusing of waveforms at a target site, measuring a volume of tissue stimulated by the focused ultrasound waves, and measuring a functional response to neuromodulation at a target site” [0078]. Therefore, the transducer array can receive imaging data to verify that waveforms are focused at that target site (i.e. the region of interest).);
“receive updated image data of the internal tissue of the subject before delivering the dose is complete” (Claim 1) and “acquire updated image data while delivering the dose” (Claim 24) (“As will be described further herein, US control unit 16 may control transducer 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms. The reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation. Visualization of tissue being stimulated by ultrasound waveforms may be provided by the reporting module through a display of a patient specific or clinical anatomical model or a representation of the nervous system or portions thereof” [0036]. Therefore, a visualization of the tissue being stimulated (i.e. an image) based on the reflections can be provided to serve as a representation of the patient to which the focused ultrasound pulses are emitted. Furthermore, Alford discloses “The ultrasound image data is analyzed at block 212 by data analysis unit 20. Image data is optionally displayed at block 214 by reporting unit 22. Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient’s anatomy at the target site. If the received image data substantially matched the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. For the transducer selection to be adjusted such that the ultrasound energy is acceptably focused at the target site, under broadest reasonable interpretation, the controller had to received updated image data of the internal tissue of the subject before delivery of the neuromodulation dose is complete. Therefore, the data analysis unit 20 can receive updated image data (i.e. the received image data) of the internal tissue of the subject before delivering the dose is complete (i.e. while delivering the dose).); 
“identify a change in a location of the region of interest in relation to the energy application device based on the updated image data […]” (Claim 1) and “identifying a change in location of the region of interest relative to the energy application device based on the image data” (Claim 17) (“Accordingly, different transducer combinations and/or waveform phases may be included in the transducer selection protocol to stimulate different volumes of tissue at a target site, which may be useful is determining the extent of disease progression or severity. Transducer selection may be established to deliver therapeutic ultrasound energy to multiple target sites simultaneously or at different locations within a target site to determine which therapy sites are associated with a change in patient symptoms or a monitored parameter” [0071]. Therefore, for the transducer to be able to deliver therapeutic ultrasound energy to multiple target sites, under broadest reasonable interpretation, the US control unit 16 (i.e. controller) had to have identified a change in the region of interest (i.e. target site) in relation to the energy application device based on the updated image data received by the data analysis unit 20. Furthermore, Alford discloses “Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. For the control unit 116 to focus the ultrasound energy at a second target site, under broadest reasonable interpretation the controller (i.e. control unit) had to have identified a change in a location of the region of interest in relation to the energy application device (i.e. transducers) based on the updated image data acquired by the data analysis unit 20. Furthermore, Alford discloses “For example, patient movement causing a change in relative position between the ultrasound transducer array and a target site may be detected by analysis of the imaging data and this detection may be used by US control 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target. In another example, the imaging data may be analyzed to detect an affected volume of tissue and the results of the analysis may be used in closed-loop feedback control by US control 16 to adjust the transducer selection, focusing and/or other ultrasound waveform parameters” [0082]. Therefore, the US control 16 can adjust the focusing of the ultrasound transducer when the patient’s movement causes the relative position between the region of interest and the target site to change.); and 
“adjust an application of the neuromodulating energy via the energy application device based on the data associated with the current and prior treatments and the change in location of the region of interest to continue the delivering of the dose of the neuromodulating energy to treat the subject” (Claim 1) (“the control unit may control the ultrasound transducer array to deliver ultrasound waveforms for causing modulation of neural tissue in a patient at multiple neural sites and or using multiple ultrasound control parameters” [0010]. Therefore, since the control unit can deliver neuromodulating energy to multiple neural sites, under broadest reasonable interpretation, the controller is able to apply neuromodulating energy via the energy application device (i.e. ultrasound transducer array) to the changed location of the region of interest. 
Regarding adjusting the application of the neuromodulating energy to continue the delivering of the dose of the neuromodulating energy to treat the patient, Alford discloses “Control unit 16 may execute a programmed protocol that varies neuromodulation automatically throughout a data collection period. Additionally, or alternatively, control unit 16 may receive feedback from data collection unit 18 and/or data analysis unit 20 to automatically control adjustment of neuromodulation parameters. […] Data analysis unit 20 may analyze a structural image of a targeted neuromodulation site and provide feedback to control unit regarding focusing of the ultrasound waveforms, enabling the control unit 16 to adjust transducer selection and/or waveform phase, for example, to move a focal position of emitted waveforms” [0032]. Therefore, the control unit can receive feedback from the data analysis unit 20 to adjust application of neuromodulating energy to the region of interest to continue the delivering of the dose of the neuromodulating energy. Furthermore, Alford discloses “On the other hand, data collection 18 and/or analysis unit 20 may signal control unit 16 if a positive effect is detected, e.g. an improvement in symptoms, and that fine tuning or optimization of a neuromodulation parameter should be executed. Optimization may include adjustment of the focusing of the waveforms within a target site […]” [0033]. Thus, the neuromodulating parameters can be optimized based on the data associated with the current and prior treatments.);
“retrieving data associated with current and prior treatments of the subject from a memory” (Claim 17) (“Data analysis reporting unit may utilize patient-specific data accumulated by data collection unit and stored in memory 32 and/or aggregate outcomes to parameter and transducer selection storage in historical data sets in memory 32, which may include patient-specific data sets and/or empirical data sets acquired from a population of patients. For example, data analysis unit 20 may reference a historical data set relating to a population of patients having a common disease state or set of symptoms and/or common physiognomy which identifies efficacious settings or ranges of settings for the patient population” [0104]. Therefore, since data analysis reporting unit utilizes patient-specific data accumulated by data collection unit and can access historical data sets under broadest reasonable interpretation, the data analysis reporting unit performs the step of retrieving data associated with current and prior treatments of the subject from a memory which is configured to store data associated with current (i.e. data accumulated by data collection unit) and prior treatments (i.e. historical data sets) of the subject.);
“adjusting steering of the energy application based on the data associated with the current and prior treatments and the change in location of the region of interest” (Claim 17) (“Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient's anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. In this case, since the transducer selection and/or waveform phase of other control parameters can be adjusted when the received image data does not match with the expected image data (i.e. the baseline image data), under broadest reasonable interpretation, the steering of the energy application can be adjusted based the data associated with the current and prior treatments on the change in location of the region of interest.);
“delivering additional energy to the region of interest using the one or more control parameters that are adjusted to deliver another portion of the total energy of the individual dose using the energy application device” (Claim 17) (“At block 310, the therapy control parameters in a therapy control unit according to optimal waveform parameters identified in the efficiency evaluation, e.g. as provided in the summary report. The amplitude, frequency, and duty cycle may be programmed in addition to waveform phase to provide therapeutically effective neuromodulation at the target site(s). The therapy is delivered according to the programmed control parameters at block 312” [0112]. In this case, since the therapy control parameters can be optimized and the therapy can be delivered, under broadest reasonable interpretation, the method can include delivering additional energy to the region of interest using adjusted control parameters to deliver another portion of the total energy of the individual dose using the energy application device.).
“dynamically change one or more control parameters controlling the application of the neuromodulating energy based on the data associated with the current and prior treatments and the updated image data” (Claim 24) (“Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient's anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. The received image data constitutes updated image data. In this case, since the data analysis unit 20 can adjust the transducer selection and/or waveform phase or other control parameters based on the determination made by comparing the received image data to baseline image data, under broadest reasonable interpretation, the controller can be configured to dynamically change one or more control parameters controlling the application of the neuromodulating energy based on the updated image data.).
Alford does not disclose “a neural network trained on image data of anatomical structures from a population of subjects”, “wherein the controller is configured to: […] identify the region of interest within the image using the neural network to identify the region of interest […] identify the change in location using the neural network to process the updated image data” (Claim 1), “using a neural network trained on image data of anatomical structures from a population of subjects” (Claim 17), that a change in location of the region of interest relative to the energy application devices is identified based on the image data “using the neural network” (Claim 17) or “using a neural network trained on image data of respective internal tissues of a population of subjects, the respective internal tissues being a same type of tissue as the internal tissue of the subject” (Claim 24).
Hope Simpson discloses “a neural network trained on image data of anatomical structures from a population of subjects”, “wherein the controller is configured to: […] identify the region of interest within the image using the neural network to identify the region of interest […] identify the change in location using the neural network to process the updated image data” (Claim 1), “using a neural network trained on image data of anatomical structures from a population of subjects” (Claim 17), that a change in location of the region of interest relative to the energy application devices is identified based on the image data “using the neural network” (Claim 17) or “using a neural network trained on image data of respective internal tissues of a population of subjects, the respective internal tissues being a same type of tissue as the internal tissue of the subject” (Claim 24) (“In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition. […] The so trained neural network may then be used to segment and identify cardiac chambers directly from the raw or beamformed data without having to first reconstruct an image of the anatomy and without reliance on image processing techniques. […] The system may be similarly trained to identify other types of tissue or anatomical structures (e.g. walls of vessels, lung/pleura interface) and quantify relevant clinical parameters associated therewith” [0050]. Therefore, the neural network can be trained on image data of respective internal tissue of a population of subjects (i.e. multiple test subjects). Additionally, since the trained neural network can be used to segment and identify cardiac structures from raw or beamformed data, under broadest reasonable interpretation, the neural network can be used to identify a region of interest. 
Furthermore, in regard to identifying the region of interest using the neural network, Hope Simpson discloses “In this manner, a set of RF signal may be provided as input to the neural network 160, the set of RF signals corresponding to a subset of a given spatial locations (e.g. a region of interest in the imaged tissue) within the medium and the neural network may provide as output a set of corresponding pixel data for producing a portion of the image at the given spatial location” [0036]. In this case, since the set of RF signals correspond to a subset of a given spatial locations (i.e. region of interest) and the neural network can output a set of corresponding pixel data representing the given spatial location (i.e. region of interest) under broadest reasonable interpretation, the neural network can identify the region of interest and its change(s) in location.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Alford to include the neural network of Hope Simpson to allow the image data to be processed and to identify the region of interest more easily. By utilizing a neural network that has been trained on images from a population of subjects, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest within the images obtained from the subject being examined.
The combination of Alford and Hope Simpson does not explicitly teach “wherein the data comprises one or more conditions of the subject and a previously identified region of interest, […] and a previously identified dose of the neuromodulating energy according to the one or more conditions” (Claim 1) and “wherein the data comprises one or more conditions of the subject and respective delivery region and dose of the neuromodulating energy according to the one or more conditions” (Claim 17).
Hyde teaches “wherein the data comprises one or more conditions of the subject and a previously identified region of interest […] a previously identified dose of the neuromodulating energy according to the one or more conditions” (Claim 1) and “wherein the data comprises one or more conditions of the subject and respective delivery region and dose of the neuromodulating energy according to the one or more conditions” (Claim 17) (“In an embodiment, the treatment decision device 1450 includes a treatment decision device configured to determine in response to the data indicative of a physiological characteristic of the mammal 1105 a neuromodulation treatment regimen for administration to a nervous system component 1107 of the mammal. […] to determine a neuromodulation treatment regimen for administration to a nervous system component of the mammal in response to the data indicative of a physiological characteristic of the mammal and in response to a previous administration of at least one neuromodulation treatment regimen to the mammal” [0129]. In this case, for the treatment decision device to determine a neuromodulation treatment regimen based on data indicative of a physiological characteristic of the mammal, under broadest reasonable interpretation, the memory (i.e. system memory 22 shown in FIG. 1) had to have stored data comprising one or more conditions (i.e. physiological characteristic) of the subject. Additionally, since the treatment decision device 1450 can utilize previous administration of the at least one neuromodulation treatment to the nervous system component 1107 to determine the treatment regimen, under broadest reasonable interpretation, the memory had to have stored data comprising a previously identified region of region (i.e. the nervous system component 1107). Additionally, regarding the dose of the neuromodulating energy, Hyde discloses “The operation 1878 includes electronically initiating an administration of a selected outcome-promoting dose of the chosen neuromodulation treatment to a nervous system component of the mammal” [0146]. For the outcome-promoting dose of the chosen neuromodulation treatment to be selected and initiated, under broadest reasonable interpretation, the memory had to have stored a previously identified dose of the neuromodulating energy according to the one or more conditions.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford and Hope Simpson so as to include the memory storing the one or more conditions of the subject and respective delivery region and dose of the neuromodulating energy as disclosed in Hyde in order to determine a therapeutic neuromodulation treatment regimen that is “efficacious, or indicated as effective to at least one or change, alter, control, or stabilize a state of the mammal” [Hyde: 0156]. To provide an efficacious neuromodulation treatment, it is important to have access to previous treatments of the subject from a memory. Combining the prior art elements according to known techniques would yield the predictable result of storing prior neuromodulating treatment information for use in developing a therapeutic neuromodulation treatment regimen.
The combination of Alford, Hope Simpson and Hyde does not teach “wherein the previously identified region of interest is a subregion of a peripheral organ, the subregion of a peripheral organ comprising a synapse of an axon terminal and a non-neuronal cell” (Claim 1), and “the region of interest comprising a synapse of an axon terminal and a non-neuronal cell” (Claims 17 and 24).
Puleo is within the same field of endeavor as the claimed invention because it relates to a technique for neuromodulation of tissue [Abstract].
Puleo teaches “wherein the previously identified region of interest is a subregion of a peripheral organ, the subregion of a peripheral organ comprising a synapse of an axon terminal and a non-neuronal cell” (Claim 1) and “the region of interest comprising a synapse of an axon terminal and a non-neuronal cell” (Claims 17 and 24) (“In another embodiment, a method is provided that includes the steps of directing an energy application device at an organ or a peripheral tissue, focusing energy on a region of interest in the organ or the peripheral tissue; the region of interest being a sub-region of the peripheral tissue or the organ containing a synapse between a neuronal cell and a non-neuronal cell […]”, [0007] and “In the present technique, modulation of peripheral nerves involves targeting one or more peripheral axon terminals. In addition, instead of targeting traditional neuron-neuron synapses in peripheral tissue, where stimulation results in nerve-generated action potential propagation, in present techniques, one or more energy pulses are applied to the subject’s internal tissue comprising axon terminals that include axoextracellular synapses or neuronal junctions with other cell types, interstitial fluid, or body fluid, e.g. at neuroimmune synapses, where stimulation of axon terminals releases neurotransmitter/neuropeptide or induces altered neurotransmitter release in a vicinity of neighboring non-neuronal cells such as immune or other cells and modulates cell activity” [0091], and “In one embodiment, the memory 32 stores different operating modes that are selectable by the operator. For example, the stored operating modes may include instructions for executing a set of modulation parameters associated with a particular treatment site” [0104]. In this case, the region of interest containing a synapse between a neuronal cell and a non-neuronal cell constitutes a treatment site to which neuromodulation energy is applied. Therefore, since the memory stores different operating modes with a set of modulation parameters for a particular treatment site and the method involves directing/focusing energy on a region of interest, the region of interest being a sub-region of the peripheral tissue or the organ containing a synapse between a neuronal cell and a non-neuronal cell, the memory stores a previously identified region of interest, wherein the previously identified region of interest is a subregion of a peripheral organ, the subregion of a peripheral organ comprising a synapse of an axon terminal and a non-neuronal cell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson and Hyde so as to include the memory storing the previously identified region of interest including a synapse of an axon terminal and a non-neuronal cell as disclosed in Puleo in order to operate the device such that energy is applied to modulate the activity of at least one of the neuronal cell or the non-neuronal cell at the selected type of synapse to achieve a targeted physiological outcome [Puleo: 0007, 0099]. By storing a previously identified region of interest and its associated operating mode, the device can be used to repeatedly stimulate local modulation of activity within the region of interest without requiring the user to input the modulation parameters each time a treatment is desired. Combining the prior art elements according to known techniques would yield the predictable result of accessing a previously stored region of interest and modulation parameters to modulate activity between neurons and nonneuronal cells.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. Alford discloses “wherein the energy application device comprises an ultrasound transducer” (“FIG. 1A is a schematic diagram of a diagnostic and therapy management system 10 that uses low-intensity focused ultrasound. […] Ultrasound transducers can be positioned non-invasively and the focusing of pulsed signals at targeted or arbitrary locations can be adjusted by the location of the transducers emitting ultrasound pulses and the amplitude, duty cycle, frequency, shape and phase of the pulses. In one embodiment, system 10 includes an ultrasound transducer array 12 and a system control unit 11 that includes an ultrasound (US) control unit 16 that controls the delivery of ultrasound pulses by transducer array 12” [0023]. Therefore, the system includes an ultrasound transducer array 12 (i.e. an ultrasound transducer) that can deliver ultrasound pulses (i.e. energy) to the subject.).
“wherein the controller is configured to control the energy application device to steer and/or focus an ultrasound beam formed by the ultrasound transducer to the region of interest that is identified” (“US control unit 16 controls transducers 12 to emit therapeutic ultrasonic waveforms according to varying neuromodulation parameter that may include, but are not limited to, transducer selection, waveform shape, waveform amplitude, waveform frequency, pulse pattern or duty cycle, and waveform phase relative to waveforms delivered by one or more other transducers of other time reference” [0031] and “Data analysis unit 20 may analyze a structural image of a targeted neuromodulation site and provide feedback to control unit regarding focusing of the ultrasound waveforms, enabling the control unit 16 to adjust transducer selection and/or waveform phase, for example, to move a focal position of emitted waveforms” [0032]. Thus, the system includes a controller (i.e. control unit) that can control the energy application device to move a focal position of the waveforms emitted therefrom. Furthermore, Alford discloses “The reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation” [0036]. Thus, the control unit can be provided with feedback to allow the ultrasound transducer to focus the ultrasound beam to the identified region of interest (i.e. the neural target).).
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein the energy application device comprises a motor configured to change a position or angle of the energy application device and/or a transducer of the energy application device relative to the subject in response to instructions from the controller to align a beam of the neuromodulating energy with the region of interest” (“For example, patient movement causing a change in relative position between the ultrasound transducer array and a target site may be detected by analysis of the imaging data and this detection may be used by US control 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target” [0082]. In this case, to account for patient movement which causes a change in relative position between the ultrasound transducer array and a target site, under broadest reasonable interpretation, a motor must be present to change a position or angle of the energy application device and/or the transducer of the energy application device relative to the subject. Additionally, since the imaging data may be used by the US control unit 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target, under broadest reasonable interpretation, the motor had to have received instructions from the controller to align a beam of the neuromodulating energy with the region of interest (i.e. the desired target).).
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. Alford discloses “comprising an imaging transducer configured to acquire the image data and the updated image data” (“As described above a transducer array may be used in a dual mode for both delivery of neuromodulation waveforms and for receiving waveform reflections, either of neuromodulation waveforms themselves and/or separately emitted imaging waveforms, for generating ultrasound image data. The ultrasound image data may be used for identifying the structures that the neuromodulation pulses must traverse to arrive at a target site, verifying focusing of waveforms at a target site, measuring a volume of tissue stimulated by the focused ultrasound waves, and measuring a functional response to neuromodulation at a target site” [0078]. Therefore, the transducer array can be an imaging transducer and can acquire the image data. Regarding the imaging transducer being configured to acquire updated image data, Alford discloses “Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient’s anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. In this case, since the received image data can be compared to baseline image data to determine if the received image data corresponds to the target site, under broadest reasonable interpretation, the received image data constitutes updated image data that is acquired by the imaging transducer.),
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. Alford discloses “wherein the imaging transducer is part of the energy application device such that the imaging transducer is in contact with the subject during the application of the neuromodulating energy” (“Array 112 may include dedicated therapy delivery transducers and dedicated imaging transducers in some examples. The imaging transducers may be controlled to operate simultaneously or in alternation with therapy delivery transducers for delivering therapy and collecting imaging data” [0054]. In this case, since the imaging transducer can operate simultaneously with the therapy delivery transducers for delivering therapy and collecting imaging data, under broadest reasonable interpretation, the imaging transducer is part of the energy application device such that the imaging transducer is in contact with the subject during application of neuromodulating energy.).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Alford does not disclose “wherein the region of interest is defined by a presence of specific structures in the subject”.
Hope Simpson discloses “wherein the region of interest is defined by a presence of specific structures in the subject” (“In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition. […] The so trained neural network may then be used to segment and identify cardiac chambers directly from the raw or beamformed data without having to first reconstruct an image of the anatomy and without reliance on image processing techniques. […] The system may be similarly trained to identify other types of tissue or anatomical structures (e.g. walls of vessels, lung/pleura interface) and quantify relevant clinical parameters associated therewith” [0050]. Therefore, the neural network can be trained on image data of anatomical structures, in this case, cardiac chambers or myocardial tissue, of a population of subjects (i.e. multiple test subjects). Additionally, since the trained neural network can be used to segment and identify cardiac structures from raw or beamformed data, under broadest reasonable interpretation, the neural network had to have determined whether the images obtained from the subject being examined include the region of interest defined by a presence of specific structures (i.e. cardiac chamber or myocardial tissue) in the subject.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Alford to include the neural network of Hope Simpson to allow the image data to be processed and to identify the region of interest more easily. By utilizing a neural network that has been trained on images from a population of subjects, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest within the images obtained from the subject being examined. 
Regarding claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. Alford does not teach “wherein the anatomical structures include one of more of organs, nerves, nerve plexus, and vessels, and wherein the neural network is trained on identifying the anatomical structures within or neighboring in the region of interest”.
Hope Simpson discloses “wherein the anatomical structures include one of more of organs, nerves, nerve plexus, vessels and wherein the neural network is trained on identifying the anatomical structures within or neighboring in the region of interest” (“In another example plaque characterization may be enhanced by a neural network appropriately trained to replace existing vessel tissue classification models that are preprogrammed in conventional ultrasound systems, such as may be used by intravascular ultrasound (IVUS) catheters to provide colorized tissue map of plaque composition with lumen and vessel measurements” [0048]. Therefore, the neural network can be trained to identify anatomical structures such as blood vessels. Furthermore, Hope Simpson discloses “In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition” [0050]. The heart is an organ responsible for facilitating the movement of blood throughout the vascular system of the subject. Since the neural network can be trained with the images containing regions that are either within a cardiac chamber or comprising myocardial tissue, under broadest reasonable interpretation, the neural network can be trained to identify anatomical structures including organs (i.e. the heart for example).
Regarding the neural network is trained on identifying the anatomical structures within or neighboring in the region of interest, Hope Simpson discloses “In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition. […] The so trained neural network may then be used to segment and identify cardiac chambers directly from the raw or beamformed data without having to first reconstruct an image of the anatomy and without reliance on image processing techniques. […] The system may be similarly trained to identify other types of tissue or anatomical structures (e.g. walls of vessels, lung/pleura interface) and quantify relevant clinical parameters associated therewith” [0050]. In this case, since the neural network can be trained to perform cardiac chamber recognition and the trained neural network can be used to segment and identify cardiac chambers in the raw or beamformed data from the subject, under broadest reasonable interpretation, the neural network had to have been trained on identifying the anatomical structures within or neighboring the region of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the neuromodulation delivery system of Alford to include the neural network of Hope Simpson to allow the image data to be processed and to identify the region of interest more easily to be identified more easily. By utilizing a neural network that has been trained on images from a population of subjects, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest within the images obtained from the subject being examined. 
Regarding claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. Alford does not disclose “wherein the anatomical structure is within a liver or a spleen”.
Hope Simpson discloses “wherein the anatomical structure is within a liver or a spleen” (“In some embodiments, the neural network of an ultrasound system according to the present disclosure may be configured to perform ultrasonic tissue characterization, for example to characterize fat content, plaque of for ultrasonic contrast imaging, e.g. by presenting the neural network during a training phase with appropriate training data sets of inputs and known outputs, for example obtained through conventional ultrasound imaging or through imaging using a different modality” [0045]. Thus, the neural network can be trained for perform ultrasonic tissue characterization to characterize fat content and plaque. Furthermore, Hope Simpson discloses “For example in ultrasonic liver imaging, ultrasonic attenuation and back-scattering (i.e. tissue echogenicity) increases in proportion to fat content while speed of ultrasound correspondingly reduces. By quantifying the ultrasound attenuation, echogenicity and/or speed from the beamformed RF echoes and correlating this attenuation with fat content, estimates of the fat content of the liver (or other tissue or organs, in other applications) may be performed with ultrasound” [0046]. In this case, since the neural network can be trained to characterize fat content and the fat content of the liver can be estimated by quantifying the ultrasound attenuation, echogenicity and/or speed from the beamformed RF echoes, under broadest reasonable interpretation, the neural network can be trained to perform ultrasonic tissue characterization on the liver to estimate its fat content. Therefore, the anatomical structure can be a liver.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the neuromodulation delivery system of Alford to include the neural network of Hope Simpson to allow the image data to be processed and to determine characteristics of the anatomical structures, such as the liver, more easily. By utilizing a neural network that has been trained on images of anatomical structures, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Additionally, by allowing the neural network to perform tissue characterization, the status of the anatomical structure can be assessed to determine whether a specific treatment is necessary. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest (i.e. the anatomical structure) within the images obtained from the subject being examined. 
Regarding claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. Alford does not disclose “wherein the neural network comprises one or more layers configured to identify the anatomical structures”.
Hope Simpson discloses “wherein the neural network comprises one or more layers configured to identify the anatomical structures” (“The neurons of the neural network are typically connected in layers and signals travel from the first (input) layer to the last (output) layer. With advancements in modern neural networks and training algorithms, a neural network comprising hundreds of thousands to millions of neurons or modes and connections there between may be developed” [0035]. Therefore, the neural network includes one or more layers. Regarding identifying the anatomical structure, Hope Simpson discloses “As described, the neural network 160 may be configured to output different types of imaging data responsive to the same input. For each of these different types of imaging data or tissue information, the network may be trained and this include different propagation paths (e.g. layers of nodes and connection developed through appropriate training) and the propagation path of mode may be selected by the user or automatically invoked by the system depending on the imaging mode or application (e.g. blood flow imaging, fetal ultrasound imaging, etc.)” [0044]. Therefore, since the neural network is capable of outputting different types of imaging data or tissue information depending on the imaging mode, under broadest reasonable interpretation, the one or more layers of the neural network had to have been configured to identify the anatomical structures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the neuromodulation delivery system of Alford to include the neural network of Hope Simpson to allow the image data to be processed and to determine characteristics of the anatomical structures, such as the liver, more easily. By utilizing a neural network that has been trained on images of anatomical structures, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Additionally, by allowing the neural network to perform tissue characterization, the status of the anatomical structure can be assessed to determine whether a specific treatment is necessary. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest (i.e. the anatomical structure) within the images obtained from the subject being examined.  
Regarding claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. Alford does not disclose “wherein the controller is configured to receive an input selecting the internal tissue and to select the neural network based on the internal tissue that is selected”.
Hope Simpson discloses “wherein the controller is configured to receive an input selecting the internal tissue and to select the neural network based on the internal tissue that is selected” (“The input data selector 162 may be configured to select, for each point or region of interest (ROI) in an imaging field of view, a corresponding array of m RF signal samples (e.g., echo signal samples from each of a subset of elements of the transducer array. […] In some embodiments, the data selector 162 may thus be configured to select a subset of echo signals from the acquired echo signals, which are associated with adjacent points within a region of imaged tissue” [0040]. Therefore, since the input data selector can select, for each point or region of interest in the imaging field of view, under broadest reasonable interpretation, the input data selector 162 can provide an input selecting the internal tissue to be received by the controller of Alford. Additionally, regarding a controller, Hope Simpson also discloses “As described, the transducer 113 may include an array of elements capable, under control from the transmit/receive controller 120, to transmit pulses of ultrasound toward the medium and detect echoes responsive to the transmit pulses” [0024]. As shown in FIG. 1, the output of the neural network 160 of provided to the scan converter 130, which connects to the image processor and the user interface 124 which is connected to the transmit controller 120. Therefore, under broadest reasonable interpretation, the controller 120 can receive an input selecting the internal tissue from the data selector 162.
Furthermore, in regard to the controller being configured to select the neural network based on the internal tissue that is selected, Hope Simpson discloses “The input data selector 162 may be further configured to activate the appropriate operational mode of the neural network 160, which may be responsive to user input or which may be a pre-programmed default based on the imaging mode during acquisition of the echo signals (e.g. flow imaging, elastography, etc.)” [0042]. Therefore, since the input data selector may be configured to activate the appropriate operational mode of the neural network responsive to a user input or a pre-programmed default based on the imaging mode, under broadest reasonable interpretation, the controller can be configured to select the neural network based on the selected internal tissue.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the neuromodulation delivery system of Alford to include the neural network of Hope Simpson to allow for the selection of an internal tissue and the appropriate neural network to examine the selected internal tissue. By utilizing a neural network that has been trained on images of anatomical structures, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Additionally, by allowing the neural network to perform tissue characterization with the appropriate neural network, the status of the anatomical structure can be assessed to determine whether a specific treatment is necessary. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest (i.e. the anatomical structure) within the images obtained from the subject being examined.
Regarding claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Alford discloses “comprising: acquiring the image data using an ultrasound probe of the energy application device, wherein the ultrasound probe applies the energy and the additional energy” (“In one embodiment, system 10 includes an ultrasound transducer array 12 coupled to a body-attachable or wearable substrate 14, and a system control unit 11 that includes an ultrasound (US) control unit 16 that controls the delivery of ultrasound pulses by transducer array 12 […]” [0023]. In this case the ultrasound transducer array 12 constitutes an ultrasound probe. 
Regarding the ultrasound probe acquiring the image data and applying the energy and the additional energy, Alford discloses “As described above a transducer array may be used in a dual mode for both delivery of neuromodulation waveforms and for receiving waveform reflections, either of neuromodulation waveforms themselves and/or separately emitted imaging waveforms, for generating ultrasound image data. The ultrasound image data may be used for identifying the structures that the neuromodulation pulses must traverse to arrive at a target site, verifying focusing of waveforms at a target site, measuring a volume of tissue stimulated by the focused ultrasound waves, and measuring a functional response to neuromodulation at a target site” [0078]. Therefore, the transducer array 12 (i.e. ultrasound probe) is capable applying energy for acquiring the image data. 
Regarding the imaging transducer being configured to apply additional energy, Alford discloses “Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient’s anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. In this case, since the received image data can be compared to baseline image data to determine if the received image data corresponds to the target site and the transducer waveform can be adjusted, under broadest reasonable interpretation, the received image data constitutes updated image data that is acquired by the imaging transducer (i.e. the ultrasound probe).).
Regarding claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. Alford discloses “comprising: acquiring additional image data and delivering the additional energy until the total energy of the individual dose is applied to the region of interest” (“Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient's anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. In this case, for the data analysis unit 20 to be able to determine is the received image data substantially matches the expected image data (i.e. the baseline data), under broadest reasonable interpretation, the method had to involve acquiring additional image data.
Furthermore, Alford discloses “At block 310, the therapy control parameters are programmed in a therapy control unit according to optimal waveform parameters identified in the efficacy evaluation, e.g. as provided in the summary report. The amplitude, frequency, and duty cycle may be programmed in addition to waveform phase to provide therapeutically effective neuromodulation at the target site(s). The therapy is delivered according to the programmed control parameters at block 312” [0112]. In this case since the control parameters are programmed to provide therapeutically effective neuromodulation at the target site, under broadest reasonable interpretation, the transducer array can be activated to carry out delivering additional energy until the total energy of the individual dose is applied to the region of interest.).
Regarding claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein adjusting the one or more control parameters comprises reducing a power of the additional energy based on the region of interest moving closer to the energy application device or increasing the power of the additional energy based on the region of interest moving further from the energy application device” (“If a functional response is not detected, the waveform control parameters may be adjusted at block 222 to achieve a neuromodulation response. For example, the amplitude, frequency and/or duty cycle of the emitted ultrasound may be increased” [0083]. When a functional response is not detected, this could indicate that the energy application device (i.e. transducer) is located further away from the region of interest. Therefore, since the amplitude, frequency and/or duty cycle can be increased, under broadest reasonable interpretation the method can involve increasing a power of the additional energy based on the region of interest moving further from the energy application device. Furthermore, Alford discloses “Neuromodulation by focused ultrasound waves and by a subsequent therapy may include upregulation (activation of increase excitation), downregulation (blocking, inhibition of decreased excitation, synchronizing and/or desynchronizing of neural tissue” [0023]. In this case since, the neuromodulation can include upregulation and/or downregulation, under broadest reasonable interpretation the adjustment of the control parameters can involve reducing (i.e. downregulation) a power of the additional energy (i.e. subsequent therapy) based on the region of interest moving closer to the energy application device (i.e. transducer) or increasing (i.e. upregulation) a power of the additional energy based on the region of interest moving further from the energy application device.).
Regarding claim 21, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, Alford discloses “wherein adjusting the one or more control parameters comprises changing a focus location of an ultrasound beam via steering, focusing to deliver the additional energy based on the change in location of the region of interest, or both” (“For example, patient movement causing a change in relative position between the ultrasound transducer array and a target site may be detected by analysis of the imaging data and this detection may be used by US control 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target” [0082]. In this case, to account for patient movement which causes a change in relative position between the ultrasound transducer array and a target site, under broadest reasonable interpretation, the adjusting of the control parameters had to have involved changing a focus location of an ultrasound beam via focusing to deliver the additional energy based on the change in location of the region of interest. Additionally, since the imaging data may be used by the US control unit 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target, under broadest reasonable interpretation, the method involves focusing to deliver additional energy to the region of interest (i.e. the desired target).).
Regarding claim 22, due to its dependence on claim 17, this claim inherits the references disclosed therein. Alford discloses “wherein identifying the change in location” (“For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120. Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. In this case, for the control unit to be able to focus the ultrasound energy a second target site, under broadest reasonable interpretation, control unit had to have identified a change in location of the region of interest relative to the energy application device based on the image data. Furthermore, Alford discloses “For example, patient movement causing a change in relative position between the ultrasound transducer array and a target site may be detected by analysis of the imaging data and this detection may be used by US control 16 to adjust the transducer selection or focusing to maintain neuromodulation at a desired target. In another example, the imaging data may be analyzed to detect an affected volume of tissue and the results of the analysis may be used in closed-loop feedback control by US control 16 to adjust the transducer selection, focusing and/or other ultrasound waveform parameters” [0082]. Therefore, the US control 16 can adjust the focusing of the ultrasound transducer when the patient’s movement causes the relative position between the region of interest and the target site to change.
Alford does not disclose “using a neural network trained on image data of a population".
Hope Simpson discloses “using a neural network trained on image data of a population" (“In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition. […] The so trained neural network may then be used to segment and identify cardiac chambers directly from the raw or beamformed data without having to first reconstruct an image of the anatomy and without reliance on image processing techniques. […] The system may be similarly trained to identify other types of tissue or anatomical structures (e.g. walls of vessels, lung/pleura interface) and quantify relevant clinical parameters associated therewith” [0050]. Therefore, the neural network can be trained on image data of a population of subjects (i.e. multiple test subjects). Additionally, since the trained neural network can be used to segment and identify cardiac structures from raw or beamformed data, under broadest reasonable interpretation, trained neural network can be used to identify the region of interest and its change(s) in location.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of delivery of neuromodulating energy of Alford to include the neural network of Hope Simpson to allow the region of interest in the images to be identified more easily. By utilizing a neural network that has been trained on images from a population of subjects, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest or a change in location of that region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest within the images obtained from the subject being examined. 
Regarding claim 23, due to its dependence on claim 17, this claim inherits the references disclosed therein. This claim only requires the primary reference of Alford. Likewise, Alford discloses “wherein identifying the change in location comprises identifying a first change in location and a second change in location, and comprising deactivating the energy application device upon identifying the second change in location of the region of interest, wherein the second change in location is positioned outside a zone of potential treatment area of the energy application device” (“Accordingly, different transducer combinations and/or waveform phases may be included in the transducer selection protocol to stimulate different volumes of tissue at a target site, which may be useful is determining the extent of disease progression or severity. Transducer selection may be established to deliver therapeutic ultrasound energy to multiple target sites simultaneously or at different locations within a target site to determine which therapy sites are associated with a change in patient symptoms or a monitored parameter” [0071]. Therefore, for the transducer to be able to deliver therapeutic ultrasound energy to multiple target sites, under broadest reasonable interpretation, the US control unit 16 (i.e. controller) had to have identified a first change in location and a second change in location of the region of interest (i.e. target site) in relation to the energy application device based on the updated image data received by the data analysis unit 20. Furthermore, Alford discloses “Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. For the control unit 116 to focus the ultrasound energy at a second target site, under broadest reasonable interpretation the controller (i.e. control unit) had to have identified a change in a location of the region of interest in relation to the energy application device (i.e. transducers) based on the updated image data acquired by the data analysis unit 20. 
Furthermore, Alford discloses “For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all of the selected emitting transducers 112a through 112n at a first target site 120. Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. Therefore, since the control unit 116 can be adjusted to focus ultrasound energy to a different second target site, under broadest reasonable interpretation, the control unit 116 can deactivate the energy application device upon identifying a second change in location of the region of interest. As shown in FIG. 2, the second target site is located at a separate location from the first target site, therefore, under broadest reasonable interpretation, the second change in location can be outside of a steering or focusing range of the region of interest.). 
Regarding claim 25, due to its dependence on claim 24, this claim inherits the references disclosed therein. Alford discloses “wherein the controller is configured to predict a movement path of the region of interest […] based on the updated image data and to dynamically change the one or more control parameters based on the movement path that is predicted” (“In particular the control unit 116 controls the waveform phase to select a therapy pathway for each of the individually emitting transducers 112a through 112n. For example, transducers 112a through 112n may be controlled to emit waveforms in a phase relationship that results in the waveforms being transmitted along therapy pathways 118a through 118n, focusing the emitted ultrasound energy from all the selected emitting transducers 112a through 112n at a first target site 120. Control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047]. In this case, since the control unit (i.e. controller) can control the waveform phase to select a therapy pathway for the transducers such that they are able to focus the ultrasound energy at a first target site and a second target site, under broadest reasonable interpretation, the controller had to have predicted a movement path of the region of interest in order to make the adjustment to the phase relationship to redirect the waveforms. 
Regarding the prediction being based on the updated image data, Alford discloses “As will be described further herein, US control unit 16 may control transducer 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms. The reflections are used by data analysis unit 20 as feedback for focusing the ultrasound waveforms on a neural target and/or measuring a physiological response to the neuromodulation. Visualization of tissue being stimulated by ultrasound waveforms may be provided by the reporting module through a display of a patient specific or clinical anatomical model or a representation of the nervous system or portions thereof” [0036]. Therefore, a visualization of the tissue being stimulated (i.e. an image) based on the reflections can be provided to serve as a representation of the patient to which the focused ultrasound pulses are emitted. Furthermore, Alford discloses “The ultrasound image data is analyzed at block 212 by data analysis unit 20. Image data is optionally displayed at block 214 by reporting unit 22. Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient’s anatomy at the target site. If the received image data substantially matched the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. For the transducer selection to be adjusted such that the ultrasound energy is acceptably focused at the target site, under broadest reasonable interpretation, the controller had to received updated image data of the internal tissue of the subject before delivery of the neuromodulation dose is complete. Therefore, the data analysis unit 20 can receive updated image data (i.e. the received image data) of the internal tissue to utilize in predicting the movement path of the region of interest.
Regarding dynamically changing the one or more control parameters based on the movement path that is predicted, Alford discloses “Data analysis may be performed to determine if the ultrasound energy is focused on a target site as determined at block 216. This determination may be made by comparing the received image data to baseline image data of the patient's anatomy at the target site. If the received image data substantially matches the expected image data corresponding to the target site, the ultrasound energy is acceptably focused at the target site. If not, the transducer selection and/or waveform phase or other control parameters influencing focusing of the emitted waveforms may be adjusted at block 218” [0081]. Therefore, the control parameters that influence the focusing of the emitted waveforms on the target site (i.e. region of interest) can be adjusted. Furthermore, since “control unit 116 may then adjust the phase relationship between transducers 112a through 112n to redirect the waveforms along therapy pathways 122a through 122n to focus the ultrasound energy at a different, second target site 124” [0047], under broadest reasonable interpretation, the controller is capable of dynamically changing the one or more control parameters based on the predicted path.).
Alford does not disclose “using the neural network”.
Hope Simpson discloses “using the neural network” (“In further examples, human hearts from multiple test subjects could be scanned using 1D or 2D array transducers and the resulting images and/or 3D volumes could be segmented (manually or automatically) into regions that are either a) within a cardiac chamber; or b) comprising myocardial tissue. These images may be used to train the neural network 160 to perform cardiac chamber recognition. […] The so trained neural network may then be used to segment and identify cardiac chambers directly from the raw or beamformed data without having to first reconstruct an image of the anatomy and without reliance on image processing techniques. […] The system may be similarly trained to identify other types of tissue or anatomical structures (e.g. walls of vessels, lung/pleura interface) and quantify relevant clinical parameters associated therewith” [0050]. Therefore, the neural network can be trained on image data of respective internal tissue of a population of subjects (i.e. multiple test subjects). Additionally, since the trained neural network can be used to segment and identify cardiac structures from raw or beamformed data, under broadest reasonable interpretation, the respective internal tissues are a same type of tissue as the internal tissue of the subject (i.e. the cardiac chamber or myocardial tissue). Furthermore, in regard to identifying the region of interest using the neural network, Hope Simpson discloses “In this manner, a set of RF signal may be provided as input to the neural network 160, the set of RF signals corresponding to a subset of a given spatial locations (e.g. a region of interest in the imaged tissue) within the medium and the neural network may provide as output a set of corresponding pixel data for producing a portion of the image at the given spatial location” [0036]. In this case, since the set of RF signals correspond to a subset of a given spatial locations (i.e. region of interest) and the neural network can output a set of corresponding pixel data representing the given spatial location (i.e. region of interest) under broadest reasonable interpretation, the neural network is capable of identifying the region of interest and therefore the neural network can be used to predict a movement path of the region of interest.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Alford to include the neural network of Hope Simpson to allow the region of interest in the images to be identified more easily. By utilizing a neural network that has been trained on images from a population of subjects, the neural network can identify if the image obtained from the subject being examined has the same features and can therefore designate the region of interest. This would simplify the process of identifying the region of interest, as the user would not have to define this region each time images are taken from the subject. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the identification of the region of interest within the images obtained from the subject being examined.
Regarding claim 26, due to its dependence on claim 1, this claim inherits the references disclosed therein. Hope Simpson discloses “wherein the neural network is trained to identify the region of interest […] in a liver” (“For example, in ultrasonic liver imaging, ultrasonic attenuation and back-scattering (i.e. tissue echogenicity) increases in proportion to fat content while speed of ultrasound correspondingly reduces. […] The customer-facing output of such a system may be quantitative (e.g., a single value representing the fat fraction within the imaged tissue), which may be displayed onto an image of the anatomy (e.g., for a specific point or region of interest) or it may be graphically represented, with each quantitative value being color-coded and overlaid on a 2D image or a 3D volume rendering of the liver” [0046]. Furthermore, Hope Simpson discloses “To train a neural network to extract tissue information pertaining to tissue content (e.g., fat content), the network may be presented with training data sets including localized raw RF signals and/or beamformed RF signals as inputs and the corresponding quantified tissue parameter (e.g., fat content or other type of tissue content)” [0047]. Thus, since the neural network can be trained to extract information pertaining to fat content, and the fat content of the liver can be determined through ultrasonic liver imaging and displayed overlaid on a 2D image of a 3D volume rendering of the liver, under broadest reasonable interpretation, the neural network can be trained to identify a region of interest in a liver.
The combination of Alford, Hope Simpson, Hyde and Puleo does not disclose the region of interest “comprising a porta hepatis in a liver”.
Puleo discloses the region of interest “comprising a porta hepatis in a liver” (“The protocol used for ultrasound neuromodulation is as follows: Animals will be anesthetized with 2-4% isoflurane. The animal will be laid prone on a water circulating warming pad to prevent hyperthermia during the procedure. The region above the designated point for US stimulus (nerve of interest) may be shaved with a disposable razor and animal clippers prior to stimulation. Diagnostic imaging will be used to identify the region of interest Liver: the porta hepatis as indicated by Doppler identification of the hepatic portal vein” [0133]. Therefore, since diagnostic imaging (i.e. Doppler identification) can be used to identify the region of interest in the porta hepatis of the liver, under broadest reasonable interpretation, these images can be supplied to the neural network of Hope Simpson to enable the neural network to be trained to identify a region of interest comprising a porta hepatis in a liver.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson, Hyde and Puleo to include the neural network being trained to identify the porta hepatis as disclosed in Puleo to allow “application of energy to induce a targeted physiological outcome” [Puleo: 0185] in the liver of the subject. Being able to train the neural network to identify the porta hepatis (i.e. disclosed in Puleo) would allow for that region of interest to be targeted by the neuromodulation delivery system of Alford. Combining the prior art elements according to known techniques would yield the predictable result of identifying the porta hepatis within the liver such that neuromodulation energy can be applied to that region.
Regarding claim 28, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Alford, Hope Simpson, and Hyde does not disclose “wherein the energy application device is controlled such that the neuromodulating energy is not applied to areas of the organ outside of the region of interest”.
Puleo discloses “wherein the energy application device is controlled such that the neuromodulating energy is not applied to areas of the organ outside of the region of interest” (“Accordingly, in certain embodiments, the application of energy to a region of interest in the liver to induce a targeted physiological outcome may include application of energy to the porta hepatis and not to the left lobe of the liver” [0185]. Thus, since the application of energy can be applied to the porta hepatis and not the left lobe of the liver, under broadest reasonable interpretation, the energy application device (i.e. disclosed in Alford) had to have been controlled such that the neuromodulating energy is not applied to areas of the organ outside the region of interest (i.e. the left lobe).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson and Hyde so as to include the neural network being trained to identify the porta hepatis as disclosed in Puleo in order to allow “application of energy to induce a targeted physiological outcome” [Puleo: 0185] in the liver of the subject. By controlling the energy application device to only apply energy to the porta hepatis and not areas outside the region of interest, energy is not applied unnecessarily to the subject. Combining the prior art elements according to known techniques would yield the predictable result of identifying the porta hepatis within the liver such that neuromodulation energy can be applied to that region.
Regarding claim 30, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Alford, Hope Simpson and Hyde does not teach “wherein the change in location is characteristic of a change in size of the organ between the current and prior treatments”.
Puleo teaches “wherein the change in location is characteristic of a change in size of the organ between the current and prior treatments” (“In other embodiments, the targeted physiological outcomes may include, but are not limited to, tissue displacement, tissue size changes, a change in concentration of one or more molecules (either local, non-local, or circulating) a change in gene or marker expression, afferent activity, and cell migration, etc.” [0119] and “For example, a relative change exceeding a threshold may be used to determine of the modulation parameters are modified. The successful modulation may be assessed via a measured clinical outcome, such as a presence or absence of an increase in tissue structure size (e.g. lymph node size) or a change in concentration of released molecules” [0122]. Therefore, the targeted physiological outcome includes a tissue size change. Furthermore, since a successful modulation is assessed by determining the presence or absence of an increase in tissue structure size (i.e. such as lymph node size), this change in the tissue structure size is characteristic of a change in size of the organ between the current and prior treatments and therefore, this tissue structure size can be used to identify a change in a location of the region of interest in relation to the energy application device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson and Hyde so as to include the memory storing the previously identified region of interest including a synapse of an axon terminal and a non-neuronal cell and the change in size of the organ (i.e. region of interest) being determined relative to the energy application device as disclosed in Puleo in order to operate the device such that energy is applied to modulate the activity of at least one of the neuronal cell or the non-neuronal cell at the selected type of synapse to achieve a targeted physiological outcome [Puleo: 0007, 0099]. When neuromodulation treatment is applied to an organ, this energy results in a physiological outcome such as causing the size and/or shape of the organ to change. By storing a previously identified region of interest and its associated operating mode, the device can be used to repeatedly stimulate local modulation of activity within the region of interest without requiring the user to input the modulation parameters each time a treatment is desired. Combining the prior art elements according to known techniques would yield the predictable result of accessing a previously stored region of interest and modulation parameters to modulate activity between neurons and nonneuronal cells.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford”; Hope Simpson et al. US 20190336108 A1 “Hope Simpson” and Hyde et al. US 20110028799 A1 “Hyde”, Puleo et al. US 20200054228 A1 “Puleo” as applied to claims 1-3, 5-6, 10-13, 15, 17-26, 28 and 30 above, and further in view of Schneemann US 20180190377 A1 “Schneemann”.
Regarding claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Alford, Hope Simpson, Hyde and Puleo does not disclose “wherein the neural network is updated using the image data, the updated image data or both from the subject”.
Schneemann discloses “wherein the neural network is updated using the image data, the updated image data or both from the subject” (“Inclusion or exclusion of a particular region of interest within any one of the convolutional layers may be determined through a supervised learning process by comparing output from the convolutional neural network process, e.g. at step 3030, with historical data stored in data store 140. Alternatively, a user may adjust the convolutional neural network process by tuning which regions of interest should be applied in which convolutional layers in the order in which the convolutional layers themselves should be applied” [0040]. Therefore, the neural network can be tuned (i.e. updated) based on historical data. Furthermore, Schneemann discloses “Historical data across individual target subjects, as well as compilations of multiple target subjects, may be stored in the user database and used to tune the overall accuracy of the convolutional neural network in order to more accurately identify character traits based on uploaded image data sets” [0046]. In this case, since historical data from individual target subjects can be used to tune the overall accuracy of the convolutional neural network, under broadest reasonable interpretation, the neural network can be tuned on previously acquired image data of anatomical structures from the subject being examined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson, Hyde and Puleo to include the tuning of the neural network on previously acquired image data of anatomical structures from the subject as disclosed in Schneemann to improve the overall accuracy of the convolutional neural network [Schneemann: 0046]. By having a neural network with a high accuracy, the image data that is input to the neural network is capable of accurately identifying the region of interest within the image. Therefore, with this accurate information, the user can determine whether a treatment for the region of interest is necessary based on the output of the neural network. Combining the prior art elements according to known techniques would yield the predictable result of accurately depicting the region of interest within the images obtained from the subject.
Regarding claim 16, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Alford, Hope Simpson, Hyde and Puleo does not teach “wherein the controller is configured to freeze a subset of the layers of the neural network and provide the updated image data to unfrozen layers to train the neural network on the subject”.
Schneemann discloses “wherein the controller is configured to freeze a subset of the layers of the neural network and provide the updated image data to unfrozen layers to train the neural network on the subject” (“A region of interest may also be associated with more than one convolutional layer, and convolutional layers may themselves be evaluated and sub sampled in different orders. Inclusion or exclusion of a particular region of interest within any one of the convolutional layers may be determined through a supervised learning process by comparing the convolutional neural network process, e.g., at step 3030, with historical data stored in data store 140. Alternatively, a user may adjust the convolutional neural network process by tuning which regions of interest should be applied in which convolutional layers, in the order in which the convolutional layers themselves should be applied. The process of tuning the convolutional neural network by comparing with historical data, or input from a user, is known as training or supervised learning” [0040]. Therefore, the user can adjust the convolutional neural network such that the convolutional layers may be evaluated and sub sampled so that certain layers are either included or excluded when performing tuning of the convolutional neural network. To evaluate a sub sample of the convolutional layers in the neural network, it is necessary to freeze a subset of the layers and provide the updated image data to the unfrozen layers (i.e. the desired subset of the convolutional layers). Thus, under broadest reasonable interpretation, the controller of Alford can be configured to use only a subset of the layers of the neural network as disclosed in Schneemann to train the neural network on the subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson, Hyde and Puleo to include the tuning of the neural network on previously acquired image data of anatomical structures from the subject as disclosed in Schneemann to improve the overall accuracy of the convolutional neural network [Schneemann: 0046]. By having a neural network with a high accuracy, the image data that is input to the neural network is capable of accurately identifying the region of interest within the image. Therefore, with this accurate information, the user can determine whether a treatment for the region of interest is necessary based on the output of the neural network. Combining the prior art elements according to known techniques would yield the predictable result of accurately depicting the region of interest within the images obtained from the subject.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. US 20140058292 A1 “Alford”, Hope Simpson et al. US 20190336108 A1 “Hope Simpson”, Hyde et al. US 20110028799 A1 “Hyde” and Puleo et al. US 20200054228 A1 “Puleo” as applied to claims 1-3, 5-6, 10-13, 15, 17-26, 28 and 30 above, and further in view of Rapoport et al. US 20160151593 A1 “Rapoport”.
Regarding claim 27, due to its dependence on claim 1, this claim inherits the references disclosed therein. The combination of Alford, Hope Simpson, Hyde and Puleo does not disclose “wherein the neural network is trained to characterize that the change in location of the region of interest is characteristic of a breathing pattern of the subject based on the updated image data and to adjust the application of the neuromodulating energy to periods predicted to be between breaths of the subject”.
Rapoport discloses “wherein the neural network is trained to characterize that the change in location of the region of interest is characteristic of a breathing pattern of the subject based on the updated image data and to adjust the application of the neuromodulating energy to periods predicted to be between breaths of the subject“ (“In another embodiment of the present invention, the system 1 may include a neural network coupled to the processing arrangement 24 and the sensors 23 for identifying the state of the patient. The neural network may obtain data form the sensors 23 and determine the state of the patient based on the data. Before and/or during operation of the neural network, it may be trained to identify characteristics of the breathing patterns which correspond to one of more of the states” [0049]. Therefore, since the neural network can be trained to identify characteristics of the breathing patterns of the patient, under broadest reasonable interpretation, the neural network can be trained to characterize that the change in location of the region if interest is characteristic of a breathing pattern of the subject based on the updated image data.
Furthermore, Rapoport discloses “In step 310, the neural network has been trained and is performing satisfactorily, so it is utilized to detect the patient’s state. The processing arrangement 24 obtains breath data from the sensors 23 and measures a predetermined number of parameters of the breath data. […] The parameters may include, but are not limited to a peak flow, an inspiration time, an expiration time, a frequency and a total breath time” [0052]. Since the neural network can detect the patient’s state including parameters such as inspiration and expiration time, under broadest reasonable interpretation the energy application device of Alford can be adjusted to apply neuromodulating energy to periods predicted to be between breaths of the subject.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Alford, Hope Simpson, Hyde and Puleo so as to include the neural network being trained to characterize the change in the location of the region of interest being characteristic of a breathing pattern of the subject as disclosed in Rapoport in order to allow the patient’s breathing patterns to be taken into account when supplying neuromodulating energy to the patient. When a patient breaths, their anatomy shifts and therefore, if neuromodulating energy were to be delivered during the process of breathing (i.e. during inspiration or expiration), the neuromodulating energy may not reach the desired target. Therefore, utilizing the trained neural network to characterize the breathing pattern would enable the physician to cause the energy application device to apply neuromodulating energy when the patient is not moving due to breathing. Combining the prior art elements according to known techniques would yield the predictable result of monitoring patient breathing patterns so that neuromodulating energy can be applied to the correct region within the patient.
Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 09/29/2021, with respect to rejection of the claims 1, 17 and 24 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the combination of Alford and Hope Simpson does not teach “wherein the previously identified region of interest is a subregion of a peripheral organ, the subregion of a peripheral organ comprising a synapse of an axon terminal and a non-neuronal cell” (Claim 1) or “the region of interest comprising a synapse of an axon terminal and a non-neuronal cell” (Claims 17 and 24). Therefore, the rejections of claims 1, 17 and 24 have been withdrawn. However, upon further consideration, new ground(s) of rejection is made in view of Puleo et al. US 20200054228 A1 “Puleo” as stated in the 35 U.S.C. 103 rejection above.
Regarding claims 8, 16, 26-28, due to their dependence on claim 1, these claims inherit the references disclosed therein. That being said these claims are subject to the new ground(s) of rejection made in view of Puleo as stated in the 35 U.S.C. 103 rejection above.
Regarding the newly added claim 30, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xie et al. US 20210145399 A1 “Xie” is pertinent to the applicant’s disclosure because it discloses “In some examples, certain functions of the processor 203 may be enhanced by machine learning. For example, processor 203 may be communicatively coupled to a neural network 270 trained to identify a suspicious region from the larger image flow region” [0042].
Puleo et al. US 20200069976 A1 “Puleo” is pertinent to the applicant’s disclosure because it discloses “In another embodiment, the memory 32 stores one or more targeting or focusing modes that is used to spatially select the region of interest within an organ or tissue structure” [0049], “The desired target tissue 43 may be an internal tissue or an organ that includes synapses of axon terminals and non-neuronal cells” [0052] and “The present techniques relate to targeted modulation of synapses at axon terminals in a tissue via a direct application of energy by an energy source to cause a change that results in a measurable targeted physiological outcome. […] Because organs and tissue structures may include different types of axon terminals that form synapses with different types of postsynaptic non-neuronal cells, the region of interest may be selected that includes particular types of axon terminals that, when activated, yield the desired targeted physiological outcome” [0090].
Tracey et al. US 20200046992 A1 “Tracey” is pertinent to the applicant’s disclosure because it discloses ““The present techniques relate to local modulation of axoextracellular or axo somatic or other synapses at axon terminals in the tissue via the application of energy by an energy source. Synapses between neurons and nonneuronal cells may be modulated to alter the activity in the synapse, e.g. the release of neurotransmitters from the presynaptic neuron. In turn, the altered activity may lead to local effects” [0030] and “In one embodiment, the memory 32 stores different operating modes that are selectable by the operator. For example, the stored operating modes may include instructions for executing a set of modulation parameters associated with a particular treatment site” [0046]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793      
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793